DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 7, 2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a unit configured to accelerate movement of the positive charge carriers in claim 7;
a unit configured to detect a change in a potential difference of the gas sensor in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, the claim limitation “where the unit is connected to the first electrode of the gas sensor” should be amended to recite --where the unit configured to detect the change in the potential difference of the gas sensor is connected to the first electrode of the gas sensor-- to clarify that the recitation is not further limiting the unit configured to accelerate movement of the positive charge carriers of claim 7.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 8, 13-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plane of the solid electrolyte layer to be in contact with the detection-target gas" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 13-16, 19 and 20 are rejected as dependent thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 13-16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Bendahan, et al., Development of an ammonia gas sensor, Sensors and Actuators B, 95, 2003, pp. 170-176.

Regarding claim 7, Bendahan teaches a gas sensor (ammonia gas sensor, title) comprising: 
a solid electrolyte layer (CuBr films, p. 171, right column, 2.1 fabrication of the sensors A: sputtering) including positive charge carriers (Cu, p. 171, right column, 2.1 fabrication of the sensors A: sputtering); 
a first electrode and a second electrode (interdigitated copper electrodes, Fig. 1), both of which are arranged on a plane of the solid electrolyte layer opposite to the plane of the solid electrolyte layer (Fig. 1); 
a unit configured to accelerate movements of the positive charge carriers (sensors were polarized using a small constant voltage (50 mV), p. 171, 2.4 Sensor conditioning and characterization), 
The limitation “to which detection-target gas is to coordinate “ and “to be in contact with the detection-target gas“ and “where the movements of the positive charge carriers are movements in a plane direction of the solid electrolyte layer and in a direction from the second electrode to the first electrode within the solid electrolyte layer” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Bendahan is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 
Moreover, Bendahan teaches a monolayer of chemisorbed NH3 molecules is formed at the CuBr surface with the corresponding Cu+ ions attracted to the surface and that the copper ion vacancy concentration is enhanced in the negatively charged space charge regions that counterbalance the positive surface charge. Bendahan teaches these regions very easily percolate through the samples and represent high conductivity regions (p. 175, 3.4 Ammonia adsorption mechanism (a)).

Regarding claim 8, Bendahan teaches wherein the unit configured to accelerate movements of the positive charge carriers is a voltage source (sensors were polarized using a small constant voltage (50 mV), p. 171, 2.4 Sensor conditioning and characterization).  

Regarding claims 13 and 14, Bendahan teaches wherein the positive charge carriers are copper ions (CuBr films, p. 171, right column, 2.1 fabrication of the sensors A: sputtering).  

Regarding claims 15 and 16, Bendahan teaches wherein a material of the solid electrolyte layer is copper (I) bromide (CuBr films, p. 171, right column, 2.1 fabrication of the sensors A: sputtering). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over M. Bendahan, et al., Development of an ammonia gas sensor, Sensors and Actuators B, 95, 2003, pp. 170-176, and further in view of Tsukada (JP2008145128) (references herein made with respect to English Machine Translation).

Regarding claims 19 and 20, Bendahan teaches a sensor device (sensors were polarized using a small constant voltage (50 mV), in order to avoid decomposition phenomena and the current was measured using a Keithley 617 electrometer, p. 171, 2.4 Sensor conditioning and characterization) comprising: the gas sensor according to claim 7 (see rejection supra for claim 7).  
Bendahan teaches monitoring sensor resistance as the signal proportional to the ammonia concentration (Fig. 5) and therefore fails to teach a unit configured to detect a change in a potential difference of the gas sensor, where the unit is connected to the first electrode of the gas sensor (claim 19) and wherein the unit configured to detect a change in a potential difference of the gas sensor is a field-effect transistor (claim 20).
Tsukada teaches a semiconductor gas sensor and that it is known to detect gas concentration based on resistance value changes (para. [0002]). Tsukada teaches instead to apply a voltage between the electrodes and measure the voltage by varying the time and the sensitivity of the gas can be changed according to the applied voltage (para. [0020]). Tsukada teaches a gas sensor using a field effect transistor to capture as an electrical signal a change in the work function of the catalytic metal proportional to the concentration of the measurement gas (paras. [0005], [0022], [0024]). Tsukada teaches the FET is connected to the electrodes as shown in Fig.1. 
Therefore, it would be obvious to a person of ordinary skill in the art at the time of the invention to use a field effect transistor connected to the electrodes to measure voltage of the Bendahan gas sensor because it was known at the time of the invention that voltage measurements can also be used to determine gas concentration of semiconductor gas sensors and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu, T., Silver sulfide-based sensor for the selective determination of ammonia at room temperature. Electrochimica Acta, 121, pp.168-174 (2014) discloses an ammonia sensor comprising a silver sulfide film and graphite interdigitated electrodes (Fig. 1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699